Citation Nr: 0520401	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-06 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hemorrhoids.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's spouse


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

The appeal is advanced on the docket of the Board of 
Veterans' Appeals because of the veteran's advanced age.  
38 C.F.R. § 20.900(c) (2004).

The veteran's January 2003 statement in support of his claim 
appears to also raise a claim for service connection for a 
disability of his feet.  The matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss and tinnitus that 
did not have their onset in service and that are not due to 
acoustic trauma in service.

2.  Bilateral tinnitus is due to acoustic trauma in service.

3.  The veteran has hemorrhoids that did not begin or get 
worse in service.

4.  VA denied service connection for varicose veins of the 
lower extremities and notified the veteran of the denial and 
of his appellate rights in October 1983.

5.  The veteran did not appeal from the October 1983 denial 
of service connection for varicose veins.

6.  Evidence presented or secured since October 1983 
comprises copies of a service medical record that was 
considered prior to October 1983 and the veteran's testimony 
as to his medical opinion or recollection of a physician's 
statement that creates no reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by wartime service, nor can incurrence of sensorineural 
hearing loss be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2004).

2.  Bilateral tinnitus was incurred in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Hemorrhoids were not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  The October 1983 denial of service connection for 
varicose veins is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004)

5.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for varicose veins.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

Hearing Loss and Tinnitus

The veteran's service entrance examination demonstrates he 
had sound hearing on entrance into service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).  He 
testified credibly in July 2005 that he engaged in combat as 
a crewman on landing craft under fire in the Pacific.  He 
testified that he operated the ramp while positioned between 
the five-inch guns mounted on either side of the craft and 
subject to the noise of artillery and aircraft overhead 
shelling and bombing the beach.  It is presumed he sustained 
acoustic trauma.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  His October 1945 separation 
examination found his hearing normal to whispered voice and 
coin click.

There is a hiatus in the medical record regarding hearing 
loss and tinnitus from the separation examination to March 
1994, when a private audiology examination found bilateral 
high frequency sensorineural hearing loss.  The report showed 
impairment of hearing that constituted disability for VA 
purposes.  See 38 C.F.R. § 3.385 (2004) (prescribing the 
combinations of acuities at various tested frequencies and 
speech discrimination that constitutes disability).  There 
was no mention of tinnitus.

In light of the 50-year hiatus in the medical records, there 
is no basis to find a 10 percent disability due to 
sensorineural hearing loss within a year following separation 
from service.  Thus, the question whether such a hearing loss 
is due to an "organic disease of the nervous system," 
38 C.F.R. § 3.309(a) (2004), that is entitled to a 
presumption of service connection is moot.  See 38 U.S.C.A. 
§ 1112(a) (West 2002); 38 C.F.R. § 3.307, 30309(a) (2004).

A December 2002 statement from H. Wilson, M.D., submitted 
with a December 2002 audiology examination report, and a 
January 2004 statement from D. Whitley, M.D., submitted with 
a January 2004 audiology examination report, noted the 
veteran's hearing loss and his reports of tinnitus.  Both 
reported that the veteran informed them of his noise exposure 
in the Navy and of a progressive hearing beginning during 
service, according to Dr. Wilson's report, and since his 
discharge, according to Dr. Whitley's report.  Both examiners 
opined that it was as likely as not that the veteran's 
bilateral profound sensorineural hearing loss and tinnitus 
are due to exposure to a high noise environment wile on 
active duty with the Navy.  Neither physician identified any 
other possible cause.

The veteran had VA audiology and otolaryngology examinations 
in October 2003.  The audiologist commented in detail on the 
audiological information in the veteran's claims file, noting 
the normal response to whispered voice and coin click tests 
in 1945 and the 1994 audiological examination, which the VA 
audiologist interpreted as showing mild to profound 
sensorineural hearing loss, i.e., mild at the lower and 
profound at the higher frequencies.  The examiner also noted 
the 2002 audiological evaluation as showing moderate to 
profound sensorineural hearing loss.  The examiner noted the 
veteran's complaints of bilateral hearing loss and tinnitus 
and the veteran's history of weapons noise exposure in 
service without subsequent civilian noise exposure.  The 
audiologist compared the October 2003 audiometry data to the 
December 2002 and March 1994 audiometry data and concluded 
that it was less likely than not that the veteran's bilateral 
hearing loss was the result of noise exposure in service.  
The examiner opined that the normal hearing responses in 
1945, the time between service and first documented hearing 
loss, and the pattern of loss and progression shown in the 
available data meant that the hearing loss probably was not 
due to noise exposure in service.  The examiner opined that 
presbycusis could not be ruled out.  "Presbycusis" means a 
progressive bilaterally symmetrical perceptive hearing loss 
occurring with advancing age.  

The October 2003 examining physician noted the veteran's 
history of exposure to "battlefield" weaponry noise and 
that the only hearing tests done in service were whispered 
voice.  The examiner reported that the veteran was unable to 
remember when his hearing loss started, or when tinnitus 
began, but that the hearing loss was gradual and progressive 
over the years.  The veteran could recall no injury of the 
ears.  The physician also reviewed the claims file, including 
the available audiological data, and opined that because 
there were no audiograms done on separation from service, 
there was no way to tell objectively whether the veteran had 
hearing loss at the time of separation.  Considering the 
veteran's vagueness about when his hearing loss began and in 
light of the audiological data, the examiner opined that he 
was unable to see a nexus between the veteran's naval service 
and his loss of hearing now.

The veteran testified in July 2005 about his combat exposure 
to loud noise.  He did not testify about the time of onset of 
hearing loss or tinnitus.

In weighing the evidence for and against the claim for 
hearing loss, the negative hearing test at separation weighs 
somewhat against the claim.  It is of less probative value 
than an audiogram would be, but it is of greater probative 
value than the veteran's recollection of impaired hearing in 
the service.  That is, the whispered voice and coin click 
tests would probably have revealed hearing loss sufficient to 
be apparent to the veteran subjectively.  The separation 
examination report is uninformative and hence of no probative 
value regarding tinnitus.

The presumption of incurrence of injury or disease in combat, 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), goes to the fact 
of noise exposure or acoustic trauma.  There is no such 
presumption of a nexus between an injury or a disease 
incurred in combat and current hearing loss or tinnitus.  The 
presumption afforded combat veteran's eases the burden of 
proving a disease or injury was incurred in combat, it does 
not substitute for evidence of a nexus between the current 
disability and the injury or disease.  Clyburn v. West, 12 
Vet. App. 296, 303 (1999).

The evidence for a nexus between the veteran's hearing loss 
and tinnitus is the two private physician's statements.  The 
evidence against a nexus between his hearing loss and 
tinnitus is the two VA statements, of which one is slightly 
against, and the other, the audiologist's, is strongly 
against as regards hearing loss.  The private and VA opinions 
are comparable in reasoning and persuasiveness as regards a 
nexus between acoustic trauma in service and tinnitus.  The 
veteran's representative asserted that the probative value of 
the private physicians' opinions on hearing loss was not 
diminished just because they were based on history from the 
veteran, citing Elkins v. Brown, 5 Vet. App. 474 (1993) for 
the proposition that medical opinion based on the veteran's 
history is not material evidence when VA has previously 
rejected the history.  Although Elkins found that a medical 
opinion was not material to that claim, in part because it 
was based on history previously found not true, 5 Vet. App. 
at 478, the weight of the private physicians' opinions here 
is not based on a rejection of the veteran's history in this 
case. 

The private examiners' opinions are reduced in their 
persuasiveness by the lack of review of accumulated data and 
the failure to explain their opinions in light of the 
accumulated data, or to comment on the significance of the 
trend in data over time, and the apparent lack of 
consideration of other possible causes.  The VA audiologist 
traced the progress of the veteran's hearing loss from the 
negative separation examination to the present, and the 
discussion of the progression in the audiometry curves over 
time from 1994 to 2002 to 2003 is very persuasive of the 
correctness of the conclusion that the pattern revealed is 
not likely to have resulted from acoustic trauma in service.  
The VA physician's opinion weighs somewhat, but not strongly 
against the veteran's claim, because in the final analysis, 
the examiner could not subscribe to the opinion that there is 
a nexus between the veteran's hearing loss and his exposure 
to noise in service.

The weighing of the evidence is not merely a matter of 
counting the opinions on each side and finding the evidence 
balanced when the opinions on each side are equal in number.  
In this case, the October 2003 VA audiologist's opinion is so 
much more analytical and well supported by reference to and 
explanation of the objective data that it outweighs the 
private opinions, which do not show analytic judgment.  In 
sum, the preponderance of the evidence is against finding 
that the veteran's bilateral hearing loss is a disability 
that resulted from acoustic trauma in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

The medical opinion evidence for and against finding a nexus 
between tinnitus and acoustic trauma in service is 
distinguishable from the opinions for and against a nexus 
between acoustic trauma and tinnitus for being essentially in 
equipoise.  The detail and analysis the VA audiologists 
presented regarding hearing loss is absent regarding 
tinnitus.  The two sets of opinions are on par with one 
another.  The VA examiners provide no particular reason to 
find their adverse opinions more persuasive than are the 
private opinions.  When evidence is thus in equipoise, the 
benefit of the doubt is the veterans.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  Service connection 
for bilateral tinnitus must be granted.

Hemorrhoids

The evidence of record shows the veteran was examined and 
found to be without hemorrhoids when he separated from 
service.  The veteran testified in July 2005 that he had 
hemorrhoids while in the service.  The negative separation 
examination must be taken as the more probative evidence, 
because it is the report of a doctor's examination, whereas 
the veteran lacks the expertise to make a medical diagnosis 
of hemorrhoids, Espiritu, 2 Vet. App. 492, and because it is 
a contemporaneous record, whereas the veteran's testimony is 
a more than 50 year old recollection.  The veteran did not 
have chronic hemorrhoids diagnosed as such in service.  
38 C.F.R. § 3.303(b) (2004).

In 1947 the veteran was hospitalized by VA for severe 
diarrhea, diagnosed as dysentery of cause undetermined, and 
he reported having episodes of diarrhea aboard ship during 
the war.  This is not evidence of hemorrhoids, and the 
hospital report did not refer to hemorrhoids.  In January 
1954, he applied for VA hospitalization or domiciliary care 
for hemorrhoids.  The associated medical certificate noted 
the veteran had bleeding hemorrhoids without comment about 
duration, or time or place of onset.  An April 1993 private 
medical record included hemorrhoids in a list of diagnoses, 
and a November 2002 VA outpatient note of a hemorrhoidectomy 
"some time in the past."

The veteran testified in July 2005 that he developed 
hemorrhoids while in the Navy.  The reported having 
hemorrhoid surgery in the late 1960s.  The stated he was 
first diagnosed with hemorrhoids by a private physician about 
1962 or 1963. 

The veteran cannot establish service connection for 
hemorrhoids as a condition "noted" in service with which 
there is continuity of symptomatology, 38 C.F.R. § 3.303(b) 
(2004), because there is no evidence hemorrhoids were noted 
in service.  Hemorrhoids are a medical condition that 
requires a doctor's expertise to diagnose, Espiritu, 2 Vet. 
App. 492, or to "note."  See Savage v. Gober, 10 Vet. App. 
488, 497 (1997) (unless a condition is of a type as to which 
a lay person's observation is competent, medical evidence of 
noting will be required).

In sum, there is no medical evidence of hemorrhoids in 
service.  The finding by examination that he did not have 
hemorrhoids at the time of separation strong evidence that he 
did not incur hemorrhoids in service.  The evidence does not 
permit finding service connection for a disease first 
diagnosed after service based on all of the evidence 
including that pertaining to service.  38 C.F.R. § 3.303(d) 
(2004).  The veteran's testimony that he developed 
hemorrhoids in service lacks the weight to offset the 
negative medical evidence, because he lacks the medical 
expertise necessary to diagnose himself with hemorrhoids.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  The dearth of 
evidence of incurrence of hemorrhoids in service amounts to a 
preponderance of evidence against the claim, which must be 
denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Varicose Veins

VA denied the veteran's claim for varicose veins in December 
1945 and notified him of the denial in January 1946.  He did 
not appeal.  VA denied the claim again and notified him of 
the denial and of his appellate rights in October 1983.  When 
the RO denied the appellant's claim for service connection 
for varicose veins in October 1983, and the appellant did not 
appeal within one year of the date of the letter notifying 
him of each denial, that decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2004); see also 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993) (section 
7105(c) finality also subject to section 5108 exception).  To 
reopen the claim, new and material evidence must be presented 
or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board 
does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2004).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since October 1983 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The veteran essentially asserts, in the alternative, that he 
had surgery for varicose veins in service, which proves the 
onset of varicose veins in service, or that his current 
varicose veins of the legs and the varicocele treated 
surgically in service are the same condition, or that the 
varicocele surgery caused his varicose veins, because the 
surgeon took out "too many veins," causing venous 
insufficiency in the legs.

The veteran submitted another copy of his separation 
examination report showing surgery for a varicocele in 1943, 
asserting it is new and material evidence of surgery for 
varicose veins in service.  It is not new evidence.  It was 
in the veteran's claims file in December 1945 when VA first 
determined that his varicocele in service was not varicose 
veins of the legs for which he sought and now seeks service 
connection.

A March 1988 private medical record from Dr. Clark that 
included varicose veins on a list of physical findings of the 
veteran, and a December 1996 report from Dr. Clark of a 
cardiac consultation, which included varicose vein stripping 
in the past as medical history pertinent to the cardiac 
evaluation, but without mention of the time or circumstances 
of onset.  Neither of these documents, though new, are 
material as material is defined in the regulation. 

The veteran has written and testified that his varicose veins 
of the legs are the same disease as, or are caused by, the 
varicocele he had in service, or result from the removal of 
"too many veins" during the varicocele surgery in service.  
These are all lay medical opinions, and lay opinions are not 
material evidence to reopen a finally denied claim when on 
matters that require medical expertise to make the opinion 
legitimate evidence.  Espiritu, 2 Vet. App. 492.  Although 
the Court handed down Espiritu when a prior definition of new 
and material evidence was in effect, see 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (effective date of 38 C.F.R. 
§ 3.156(a) as amended), the amendment does not vitiate the 
rule in Espiritu rejecting the materiality of lay medical 
diagnoses and opinions.  Evidence is material if it raises a 
reasonable possibility of substantiating the previously 
denied claim.  38 C.F.R. § 3.156(a) (2004).  The possibility 
of substantiating a claim based on a medical diagnosis or 
opinion is reasonable when that diagnosis or opinion is from 
a medical expert.  The possibility of substantiating a claim 
based on a medical diagnosis or opinion is not reasonable 
when that diagnosis or opinion is from a layperson.  
Consequently, the rule in Espiritu applies under the amended 
definition of new and material evidence.

In sum, the veteran has not presented and VA has not secured 
new and material evidence to reopen his claim of entitlement 
to service connection for varicose veins.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).  The claim must be 
denied.

Duty to Notify and to Assist

VA notified the veteran by letter of February 2003, prior to 
initial adjudication of his claim, and of May 2003 of the 
information and evidence necessary to substantiate his claim 
and of his rights and of his and VA's respective burdens to 
produce or obtain information and evidence.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  The 
latter notice informed the veteran of the characteristic of 
and necessity to submit new and material evidence.  The 
veteran then submitted evidence that he asserted was new and 
material, indicating his awareness, if not understanding, of 
the requirement.  The March 2003 rating decision, December 
2003 statement of the case, and April 2004 supplemental 
statement of the case provided further notice.

VA obtained the evidence of which it had notice and 
authorization to obtain.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  VA has examined the veteran in 
relation to his hearing loss and tinnitus claim, those claims 
where the evidence showed the veteran was entitled to 
examination and the evidence showed the need for examination 
and medical opinion.  38 C.F.R. § 3.159(c)(4) (2004).  VA did 
not examine the veteran for hemorrhoids, because the evidence 
failed to satisfy the evidence of event, injury or disease in 
service criterion of entitlement to examination.  38 C.F.R. 
§ 3.159(c)(4)(i)(B)(2004).  The veteran was not entitled to 
examination regarding his varicose veins in light of the 
determination that new and material evidence to reopen that 
claim was not presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2004).

There has been no failure to obtain evidence of which VA was 
required to notify the veteran.  38 C.F.R. § 3.159(e) (2004).


ORDER

Service connection for bilateral hearing loss and for 
hemorrhoids is denied.

Service connection for bilateral tinnitus is granted.

Whereas new and material evidence to reopen a claim of 
entitlement to service connection for varicose veins has not 
been presented or secured, the appeal is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


